Citation Nr: 1502195	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  06-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities prior to April 5, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He also had additional periods of duty in the Army Reserve and Army National Guard from March 1971 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a TDIU.

The Veteran testified at a video conference hearing in October 2009 before the undersigned Acting Veterans Law Judge, sitting in Waco, Texas, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was then remanded by the Board in February 2011 and December 2012.  In July 2013, the Board remanded the issue of entitlement to a TDIU for the period from April 5, 2013, and denied a TDIU for the preceding period.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court set aside the Board's decision and remanded the matter back to the Board for adjudication consistent with memorandum decision.

This appeal has been processed through the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to July 23, 2009, the Veteran had a combined schedular rating of 70 percent; from July 23, 2009, he had a combined schedular rating of 80 percent.

2.  The preponderance of the evidence shows that prior to April 5, 2013, the Veteran was not unable to secure or maintain substantially gainful employment solely by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met prior to April 5, 2013. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a June 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain descriptions of his service-connected disabilities in sufficient detail to allow the Board to make a fully informed decision regarding his claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding Acting VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  TDIU

A.  Applicable Law

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran filed his claim for TDIU in April 2009.  Service connection has been in effect during the period on appeal for coronary artery disease (60 percent), bilateral hearing loss (10 percent prior to July 23, 2009, and 30 percent thereafter), hypertension (10 percent), and tinnitus (10 percent).  His combined rating has been 70 percent prior to July 23, 2009, and 80 percent thereafter.  As a result, the schedular criteria for a TDIU have been met throughout the period on appeal.

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

As the Court explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a Veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough. Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The resolution of this appeal ultimately turns on whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  As suggested by the Court, the test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Notably, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

B.  Evidence

In an April 2009 statement, the Veteran reported that his coronary artery disease, hypertension, and hearing loss, as well as his diabetes, dislocated shoulder, and stomach problems, changed his everyday living and rendered him unable to execute his duties as a school crossing guard.  He stated that his hearing loss presented a risk to children crossing the street.  He also experienced shortness of breath, headaches, and dizziness due to his heart condition.  He had to constantly check his blood sugar, and take pain medication for his shoulder.  His health conditions required him to take many medications and attend medical appointments.  In his TDIU claim, on VA Form 21-8940, he reported that he had worked as a supply technician from June 1979 to January 2007, and as a school crossing guard from February 2007 to March 2009.  He also reported having two years of college-level education.

The Veteran underwent a general VA examination in July 2009.  The Veteran stated that he retired in 2007 due to medical problems, which included low back surgery and diabetes mellitus.  The examiner noted that coronary artery disease caused "slight limitations of physical activity" and that moderate exertion caused symptoms of fatigue and dyspnea.  He further stated that coronary artery disease and hypertension prevent exercise, sports, and recreation activities.  There were mild effects on chores, shopping, and driving.  Feeding, bathing, dressing, toileting, and grooming were not affected.  

A July 2009 VA audio examination noted that the Veteran's hearing loss had "significant effects" on his occupational functioning.

The Veteran underwent a private examination in October 2009.  Based upon this examination, the examining physician stated that the Veteran was permanently unable to maintain substantial gainful employment due to his heart disease, hypertension, and hearing loss.  The physician stated, "Rationale for this opinion is based upon the progression and severity of this veteran's diabetes, heart disease, and weight loss due to his GI disorders."  Notably, in Footnote 2 of the August 2014 memorandum decision, the Court stated that this report was not in the record before it.  However, a review of the Veteran's VBMS file clearly includes a copy of this report.

At his October 2009 Board hearing, the Veteran testified that his heart condition and hearing loss prevented him from working.  He reported that he experienced episodes of sweating, disorientation, and clamminess, which required him to rest his heart.  He last worked as a crossing guard about 2 years ago, and his hearing loss and heart condition meant he would be putting school children in jeopardy.  He also stated that his diabetes prevented him from standing for very long.  

The Veteran was afforded another VA medical examination in March 2011.  The claims file was reviewed by the examiner, who also conducted a physical examination. Based on this information, he concluded that the Veteran's coronary artery disease did not hinder him from achieving gainful employment, noting that a prior angiogram showed no clinically significant artery disease, and therefore it could not be having a significant effect on occupational function.

The Veteran underwent yet another VA general examination in January 2013.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted physical examinations, including examinations specific to the Veteran's service-connected disabilities.  Based on these findings, she stated that the Veteran's coronary artery disease and hypertension were stable and would not preclude substantial gainful employment.  She had performed an interview-based metabolic equivalent test (MET) and found that the Veteran was able to engage in activities such as brisk walking and light yard work without symptoms.  However, he experienced dyspnea, fatigue, and angina at a MET level of 5 to 7, which encompassed activities such as walking up one flight of stairs, golfing (without a cart), pushing a lawnmower, or heavy yard work (such as digging).  However, these findings were only 40 percent attributable to the Veteran's heart condition.  Although the medical examiner did not explicitly state that "heart condition" included both coronary artery disease and hypertension, the Board infers her intent to include both conditions based on the acknowledgment and discussion of both conditions earlier in the examination report.  The Veteran's lumbar spine disability also accounted for 40 percent, and his peripheral neuropathy accounted for the remaining 20 percent.   The examiner further stated that the Veteran had significant impairment due to his back and shoulder conditions, which affected heavy lifting and prolonged standing and sitting.  His diabetes with peripheral neuropathy affected balance, sensation, and concentration.  He also had diabetic manifestations in his eyes which caused visual disturbances.  She noted that she could not comment on the Veteran's hearing condition, except to note that it would cause difficulty with communicating regularly on the phone.

A separate VA audio examination was conducted in January 2013.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  The Veteran stated that his tinnitus sometimes affected his hearing ability.  Based on these findings, the examiner stated that the Veteran's hearing loss would not preclude him from securing and maintaining gainful employment.  With a hearing aid in his right ear, he would be expected to function well in most work environments where background noise was not an overriding issue.  She further noted that tinnitus had an impact on the ability to work.

C.  Analysis

Based on the evidence of record, the Board finds that a TDIU is not warranted.  Although the Veteran meets the schedular criteria for a TDIU, the preponderance of the evidence is against a finding that the Veteran is unable to secure or maintain substantially gainful employment solely by reason of his service-connected disabilities.

First, the Board notes that the October 2009 examination from the Veteran's private physician concluded that the Veteran was permanently unable to maintain substantial gainful employment due to his heart disease, hypertension, and hearing loss.  However, the rationale was "based upon the progression and severity of this veteran's diabetes, heart disease, and weight loss due to his GI disorders."  This private physician did not comment on the functional impact associated with the service-connected disabilities, and the rationale for his opinion clearly implicates the nonservice-connected conditions of diabetes and gastrointestinal (GI) disorders.  Therefore, this opinion has no probative value in determining whether a TDIU is warranted in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical opinions is within the province of adjudicators).

In assessing the functional impact of the Veteran's coronary artery disease and hypertension, the July 2009 VA examiner's assessment that coronary artery disease caused only slight limitations of physical activity, that dyspnea and fatigue occurred with moderate levels of exertion, and that coronary artery disease and hypertension had only mild effects on those activities of daily living not associated with exertion (i.e., sports, exercise, and recreation).  In addition, the March 2011 VA examiner's concluded that coronary artery disease could not be having a significant effect on occupational function given the prior angiogram that showed no clinically significant artery disease.  Finally, METs testing from January 2013 indicated that the Veteran could engage in activities such as brisk walking and light yard work.  Although he experienced dyspnea, fatigue, and angina when engaging in activities such as walking up a flight of stairs, golfing (without a cart), or heavy yard work, the majority of this impairment (60 percent) was not attributable to service-connected coronary artery disease and hypertension.  From this METs testing and the earlier statements of VA examiners, the Board infers that, despite his service-connected conditions, the Veteran is capable of a level of activity that more closely approximates endeavors such as heavy yard work and golfing without a cart, though he does not have the full capacity for these activities.  See Fontenot v. Teledyne Movible Offshore, Inc., 714 F.2d 17, 20 (5th Cir.1983) ("Jurors are supposed to reach their conclusions on the basis of common sense, common understanding and fair beliefs, grounded on evidence consisting of direct statements by witnesses or proof of circumstances from which inferences can fairly be drawn."), quoting Schulz v. Penn. R.R. Co., 350 U.S. 523, 527 (1956).

With respect to hearing loss and tinnitus,  the January 2013 medical examiner stated that hearing difficulty would complicate employment in any position in which regular telephone communication is required.  The January 2013 audio examiner noted that tinnitus had an impact on the ability to work, and cited to the Veteran's statement that, "tinnitus sometimes affected his hearing ability."  Since the Veteran only reported that his tinnitus affected his hearing ability, and this statement was acknowledged by the examiner, it is reasonable to infer that the functional impact of tinnitus on overall hearing was considered by the examiner when she reached her conclusion that, with a hearing aid in his right ear, the Veteran would be expected to function well in most work environments where background noise was not an overriding issue.  Notably, the July 2009 audio examiner stated that hearing loss had significant effects on occupational functioning, which is consistent with the findings of the January 2013 examiners.  From this information, the Board infers that the hearing loss and tinnitus would not affect occupational functioning where regular telephone communication was not required and where background noise was not an overriding issue.  

Collectively, then, the Veteran's service-connected disabilities could reasonably be expected to impair occupational functioning in instances where he is required to engage in physical activity approaching heavy yard work (such as digging), required to have regular telephone communication,  or where overriding background noise is present.  "Overriding" is defined as "more important than all others: first in priority."  Webster's New College Dictionary 802 (3d ed. 2008).  

The Veteran previously worked as a supply technician and a crossing guard.  The above-listed limitations on occupational functioning would not preclude employment in either case.  A crossing guard is not required to engage in a level of physical activity equivalent to digging and is not required to have regular telephone contact.  Although background noise would be present, it is not an "overriding" factor.

The Veteran did not offer any statements or testimony as to his specific duties as a supply technician.  Therefore, the Board will have to construct a complete narrative by filling in gaps with inferences and common sense.  See United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("Jurors may properly 'use their common sense' and 'evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings.'").  The term "supply technician" implies a job related to supply chain management, which involves purchases of supplies, materials and equipment through vendors, as well as preparing and processing documents in the receipt, issue and transfer of goods.  A position in this capacity would not require physical exertion beyond what the Veteran is noted as capable of engaging in, and would not involve any substantial background noise, let alone "overriding" background noise.  Although some telephone conversation may be involved, it is reasonable to conclude that it would not be so crucial to the job that the Veteran would be unable to perform in that capacity, particularly with the advent of electronic communication forms such as e-mail, which the Veteran would be able to utilize given his level of education.

In sum, the Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment in light of his occupational and educational background, and therefore a TDIU prior to April 5, 2013 is not warranted.



ORDER

A TDIU prior to April 5, 2013, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


